Citation Nr: 0826260	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  07-30 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for bipolar disorder.  

2.  Whether there is new and material evidence to reopen a 
claim for service connection for residuals of concussion.  

3.  Whether there is new and material evidence to reopen a 
claim for service connection for residuals of inguinal 
hernia, status post repair, to include testicular pain and 
atrophy.  

4.  Whether there is new and material evidence to reopen a 
claim for service connection for anemia.  

5.  Entitlement to service connection for residuals of nasal 
fracture.  




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1980 to January 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in June 2008 (i.e. a 
video hearing).  The hearing transcript has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).



REMAND

The evidence indicates that the veteran was awarded Social 
Security Administration (SSA) Disability benefits in 1989.  
As these records are potentially relevant to the veteran's 
claims, the records must be requested.  See Baker v. West, 11 
Vet. App. 163 (1998); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The evidence also suggests that there are outstanding 
relevant VA treatment records that should be requested.  In 
May 2006, VA treatment records from the Fayetteville Medical 
Division were printed, and records dating in November 1999, 
June, July, and October 2002, and June, July, and December 
2003 were associated with the claims file.  In March 2007, VA 
treatment records from the Memphis Medical Division were 
printed, and records dating between October 2006 and July 
2007 were associated with the claims file.  

Initially the Board notes that the record does not contain 
any VA treatment records which date between December 2003 and 
October 2006, although the evidence suggests that the veteran 
did receive treatment at VA medical facilities during that 
time.  These records should be obtained.  Additionally, the 
Board notes that that the record indicates that relevant 
records dating prior to December 2003 are also absent.  In 
March 2007, the veteran submitted VA treatment records dating 
in November and December 2002 which report a physician's 
notation that a computerized tomography (CT) scan of the head 
and a mini mental status examination would be done to 
determine if the veteran had residuals of concussion.  The 
results of the CT scan and the mini mental status examination 
are not associated with the claims file, however.  
Additionally, the record did not contain the November and 
December 2002 treatment records prior to their submission by 
the veteran in March 2007, and their absence suggests that 
there might be additional relevant records which also were 
not associated with the claims file.  Consequently, the 
claims must be remanded to ensure that all relevant VA 
treatment records have been obtained.  



Finally, the Board notes that claims of service connection 
for hernia and anemia were denied in February 1983.  The 
veteran was notified of his appellate rights but did not 
appeal and the decision became final.  The veteran was never 
provided with notice as to the definitions of "new" and 
"material" or what specific evidence is needed, in accord 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), 
however.  This notice must be provided.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must fulfill all notification 
and development actions required by the 
VA regulations for the veteran's request 
to reopen the claims of service 
connection for anemia and residuals of 
inguinal hernia, status-post repair.

2. The AMC should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.

3.  The AMC should obtain all outstanding 
relevant VA treatment records, 
particularly those from the Fayetteville 
Medical Division.  

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




